 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   FRANKIE M. A. P.,                   )    NO. ED CV 19-1430-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )    MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )    AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a complaint on August 1, 2019, seeking review of

26   the Commissioner’s denial of benefits.   The parties consented to

27   proceed before a United States Magistrate Judge on September 16, 2019.

28   Plaintiff filed a motion for summary judgment on December 17, 2019.
 1   Defendant filed a motion for summary judgment on January 16, 2020.

 2   The Court has taken the motions under submission without oral

 3   argument.   See L.R. 7-15; “Order,” filed August 2, 2019.

 4

 5                                  BACKGROUND

 6

 7        Plaintiff asserts disability since October 2, 2013, alleging,

 8   inter alia, neck pain, back pain, joint pain and headaches

 9   (Administrative Record (“A.R.”) 238-57, 273, 293).   Treating physician

10   Dr. Tobias Moeller-Bertram (sometimes erroneously referred to in the

11   record as “Moeller-Berham”) diagnosed migraines, “cervicalgia,”

12   cervical spondylosis with radiculopathy, and arthropathy/arthritis

13   (A.R. 604, 633).   Dr. Moeller-Bertram opined that Plaintiff cannot

14   lift more than 10 pounds, cannot stand and walk more than two hours in

15   an 8-hour day, cannot sit more than four hours in an 8-hour day, must

16   alternate between sitting, standing and walking, must lie down several

17   times a day, must elevate her feet, and has limitations with reaching,

18   fingering, feeling, pushing and pulling (A.R. 603-05).

19

20        An Administrative Law Judge (“ALJ”) reviewed the record and heard

21   testimony from Plaintiff and a vocational expert (A.R. 15-28, 35-71).

22   The ALJ found that Plaintiff has severe degenerative disc disease of

23   the cervical and lumbar spine, recurrent viral meningitis due to

24   herpes simplex, affective disorder and anxiety disorder (A.R. 18).

25   However, the ALJ also found Plaintiff capable of performing a range of

26   light work, limited to: (1) standing or walking four hours in an 8-

27   hour day, with the opportunity to sit for 15 minutes while remaining

28   on task for every hour of combined standing and walking;

                                        2
 1   (2) occasional balancing, climbing ramps and stairs, stooping,

 2   kneeling, crouching and crawling; (3) no climbing of ladders, ropes

 3   and scaffolds; (4) frequent reaching, pushing and pulling with the

 4   upper extremities; (5) occasional overhead reaching with the upper

 5   extremities; (6) no work at unprotected heights, around moving

 6   machinery parts, operating motor vehicles, or work in more than

 7   moderate noise environments; (7) indoor work with only occasional

 8   exposure to direct sunlight or equivalent lighting; and (8) simple and

 9   routine tasks not performed at a production rate pace as with an

10   assembly line.   See A.R. 20-26 (adopting slightly a more restrictive

11   residual functional capacity than did the State agency physician on

12   reconsideration at A.R. 130-42).    The ALJ deemed Dr. Moeller-Bertram’s

13   contrary opinions to have “no probative value” (A.R. 25).      The ALJ

14   identified certain light jobs Plaintiff assertedly could perform, and,

15   on that basis, denied benefits (A.R. 27-28 (adopting vocational expert

16   testimony at A.R. 65-67)).    The Appeals Council denied review (A.R. 1-

17   5).

18

19                                STANDARD OF REVIEW

20

21         Under 42 U.S.C. section 405(g), this Court reviews the

22   Administration’s decision to determine if: (1) the Administration’s

23   findings are supported by substantial evidence; and (2) the

24   Administration used correct legal standards.      See Carmickle v.

25   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

26   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

27   682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is “such

28   relevant evidence as a reasonable mind might accept as adequate to

                                          3
 1   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

 2   (1971) (citation and quotations omitted); see also Widmark v.

 3   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 4

 5         If the evidence can support either outcome, the court may

 6         not substitute its judgment for that of the ALJ.   But the

 7         Commissioner’s decision cannot be affirmed simply by

 8         isolating a specific quantum of supporting evidence.

 9         Rather, a court must consider the record as a whole,

10         weighing both evidence that supports and evidence that

11         detracts from the [administrative] conclusion.

12

13   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

14   quotations omitted).

15

16                                  DISCUSSION

17

18         Plaintiff contends that the ALJ erred in the evaluation of Dr.

19   Moeller-Bertram’s opinions.   The Court agrees.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        4
 1   I.    Plaintiff’s Treatment in Dr. Moeller-Bertram’s Clinics Prior to

 2         the Opinions at Issue

 3

 4         Dr. Moeller-Bertram and other providers from the Desert Clinic

 5   Pain Institute1 treated Plaintiff monthly from August of 2015 through

 6   at least March of 2018 (A.R. 485-515, 569-71, 578-600, 606-09, 627-42,

 7   757-845).   Plaintiff initially complained of chronic pain, migraines,

 8   neck/arm pain with burning, numbness and tingling, and meningitis

 9   attacks in 2011, 2012 and 2013 (A.R. 486).   Plaintiff reported a

10   history of injection therapy with only temporary relief, and said she

11   was taking opioids (Methadone), Gabapentin, Tizanidine, Diazepam, and

12   antidepressants (Doxepin, Bupropion) (A.R. 486-87).   On examination,

13   Plaintiff reportedly had severely decreased range of motion with pain

14   in the right shoulder, moderately decreased range of motion with pain

15   in the cervical spine, tenderness to palpation of the left and right

16   facet joints, pain with facet loading, 3/5 strength in the left lower

17   extremity and 4/5 strength in right lower extremity (A.R. 487-89).

18   The provider ordered additional testing, sought approval for a

19   bilateral occipital nerve block, continued the Methadone and

20   Gabapentin, discontinued Bupropion (Wellbutrin) and prescribed

21   Cymbalta (A.R. 489-91).

22   ///

23   ///

24

25         1
               This entity is also referenced in the record as Desert
26   Clinic Pain & Wellness, see A.R. 485, 573 (both entities have the
     same address/Tax ID number), and the Palm Springs Pain Institute,
27   see A.R. 484-86, 564-65 (Desert Clinic Pain & Wellness’ response
     to record request included records from Palm Springs Pain
28   Institute).

                                        5
 1        In September of 2015, Plaintiff complained of head pain, arm

 2   pain, migraines three times a week, and constant neck and lower lumbar

 3   pain, at a level of 3/10 on her current pain medication (A.R. 492).

 4   Examination results were largely unchanged from the initial visit

 5   (A.R. 493-94).   The provider continued Plaintiff’s medications and

 6   also prescribed Valium (A.R. 494-96).

 7

 8        In October of 2015, Plaintiff complained of neck pain radiating

 9   to her shoulders, shooting pain in the upper extremities, back pain

10   with leg numbness which resulted in her falling six times over the

11   past month, and water retention in her feet (A.R. 497).      Plaintiff

12   reported that her medications were “managing” her pain, although she

13   admitted taking more than the prescribed dosage (A.R. 497).      MRI

14   studies showed: (1) bilateral facet arthropathy in the lumbar spine at

15   L3 to S1, without impingement potential; (2) mild to moderate

16   spondylosis in the cervical spine at C3 to C7, with foraminal

17   narrowing and loss of lordotic curvature; (3) moderate right foraminal

18   narrowing in the cervical spine at C5-C6; (4) mild to moderate left

19   and right sided foraminal narrowing in the cervical spine at C6-C7;

20   and (5) mild to moderate right side foraminal narrowing in the

21   cervical spine at C3-C4 (A.R. 497; see also A.R. 514-15 (September,

22   2015 cervical spine MRI report); A.R. 541-43 (August, 2015 thoracic,

23   cervical and lumbar spine x-ray reports); A.R. 625 (January, 2014

24   cervical spine x-ray report)).   Plaintiff rated her pain at 4/10 on

25   her current medication (A.R. 497).       She was diagnosed with, inter

26   alia, headache, generalized muscle weakness, shoulder pain, low back

27   pain and “cervicalgia” (A.R. 498).       Approval again was requested for a

28   cervical spine injection for neck/arm pain, and Plaintiff’s

                                          6
 1   medications were continued (A.R. 499-500).

 2

 3        In November of 2015, Plaintiff complained of neck pain radiating

 4   to her upper extremities, low back pain preventing her from lifting

 5   herself from a sitting position and preventing her from squatting,

 6   worsening headaches and water retention in her feet (A.R. 501).

 7   Plaintiff reportedly had discontinued Cymbalta “due to becoming too

 8   aggressive” (A.R. 501).   Plaintiff’s nurse practitioner continued

 9   Plaintiff’s medications (other than Cymbalta) (A.R. 502-03).   The

10   practitioner also opined that Plaintiff “is a candidate for

11   neurosurgery” (A.R. 503).

12

13        In December of 2015, Plaintiff complained of increased pain at

14   8/10 because she then had no pain medication (A.R. 504).   Plaintiff

15   also complained of excessive bowel movements and continual weight gain

16   (A.R. 504).   Examination results were largely unchanged (A.R. 505).

17   Plaintiff’s medications were continued (A.R. 506-07).

18

19        In January of 2016, Plaintiff complained of constant, throbbing

20   joint and neck pain at an intensity of 4/10 with medication (A.R.

21   569).   The treatment note states that the pain “negatively affects the

22   ability to perform the activities of daily life” (A.R. 569).   Dr.

23   Insun Lee diagnosed cervical radiculopathy and recommended a cervical

24   spine injection (A.R. 570-71).

25

26        In February of 2016, Plaintiff complained of neck pain secondary

27   to cervical radiculopathy at an intensity of 6/10, and Dr. Lee gave

28   Plaintiff a cervical spine injection (A.R. 578-81).   In March of 2016,

                                        7
 1   Plaintiff reported that the injection had given her 90 percent pain

 2   relief for less than two weeks, and also said she had a persistent

 3   migraine and hip pain with tingling and weakness (A.R. 582).

 4   Plaintiff indicated that, when her pain returned, she suffered

 5   weakness in her arms and an inability to lift them (A.R. 582).     On

 6   examination, Plaintiff reportedly had reduced range of motion and pain

 7   in the cervical spine and lumbar spine, with 4/5 strength in the upper

 8   extremities and 5/5 strength in the lower extremities (A.R. 583).       Dr.

 9   Lee requested a lumbar spine MRI (A.R. 583-86).

10

11        Plaintiff returned later in March of 2016, reporting chronic pain

12   for which Dr. Moeller-Bertram admitted Plaintiff as a patient in the

13   Clinic’s “Center of Excellence” (A.R. 587).   Plaintiff complained of

14   neck and joint pain, stiffness/arthritis, ankle pain that made it

15   difficult to walk, an inability to lift her arms above her head,

16   migraines 2-3 times a week, and numbness in her ring and pinky fingers

17   on both hands (A.R. 587).    On examination, Plaintiff reportedly had

18   moderately decreased range of motion in the cervical spine with pain,

19   moderate tenderness to palpation of the lumbar facet joints and pain

20   with facet loading (A.R. 590-91).   Dr. Moeller-Bertram modified

21   Plaintiff’s medications and indicated an intention to consider

22   bilateral occipital nerve blocks for headache management during future

23   visits (A.R. 591-92).

24

25        In April of 2016, Plaintiff reported increased low back pain,

26   right hip pain and left lower extremity numbness causing her to be

27   “bed bound” (A.R. 593-94).   Examination results were largely

28   unchanged, except that Plaintiff had moderate sacroiliac joint

                                         8
 1   tenderness, lower extremity strength at 3/5, normal sensation in the

 2   lower extremities and mildly decreased right knee range of motion

 3   (A.R. 596-97).    Dr. Moeller-Bertram prescribed Percocet, continued

 4   Plaintiff’s other medications and ordered a right hip x-ray (A.R. 597-

 5   99).

 6

 7          In August of 2016, Plaintiff reported that she may have injured

 8   her left knee (A.R. 630).    On examination, she reportedly had

 9   tenderness and pain, as well as limited range of motion (A.R. 632-33).

10   She was assessed with arthropathy/arthritis and cervical spondylosis

11   with radiculopathy (A.R. 633).    Her medications were continued (A.R.

12   633-34).    In September of 2016, Plaintiff complained of pain at 2/10

13   (on medication) and “arthritis type pain,” and her medications were

14   continued (A.R. 805-09).

15

16   II.    Dr. Moeller-Bertram’s Opinions

17

18          On September 14, 2016, Dr. Moeller-Bertram signed a form entitled

19   “Medical Opinion Re: Ability to Do Work-Related Activities (Physical)”

20   (A.R. 603-05).    On this form, Dr. Moeller-Bertram opined, inter alia,

21   that Plaintiff: (1) could lift and carry up to 10 pounds occasionally,

22   less than 10 pounds frequently; (2) could stand and walk about two

23   hours in an 8-hour day; (3) could sit about four hours in an 8-hour

24   day; (4) could sit for 45 minutes and stand for 15 minutes before

25   needing to change position; (5) must walk around every 45 minutes for

26   15 minutes at one time; (6) must be able to shift at will from sitting

27   or standing/walking; (7) must lie down several times a day at

28   unpredictable intervals; (8) could occasionally twist, crouch and

                                         9
 1   climb stairs, frequently stoop, but never climb ladders; (9) must

 2   elevate her feet for swelling in her feet and legs; and (10) would

 3   have her reaching, fingering, feeling, pushing and pulling affected by

 4   her impairments (A.R. 603-05).   Dr. Moeller-Bertram indicated that the

 5   medical findings supporting these opinions included cervical

 6   radiculopathy, cervical spondylosis, arthropathy/arthritis, neck pain,

 7   migraines, uncontrollable bowel movements, swollen legs, knee

 8   numbness, sciatic nerve, tingling in the fingers and arm pain (A.R.

 9   604).

10

11   III. The ALJ Erred in the Evaluation of Dr. Moeller-Bertram’s

12         Opinions.

13

14         The ALJ wholly rejected Dr. Moeller-Bertram’s opinions, stating:

15

16         This checklist-style form appears to have been completed as

17         an accommodation to the claimant and includes only

18         conclusions regarding functional limitations without any

19         rationale for those conclusions.   Dr. Moeller-Berham [sic]

20         opined that the claimant could perform work at a less than

21         sedentary exertion level as she had uncontrolled bowel

22         movements, swollen legs, knee numbness, etc. . . .    The

23         undersigned finds this evidence has no probative value

24         because any objective evidence does not support it.

25

26   (A.R. 25).

27   ///

28   ///

                                        10
 1        A treating physician’s conclusions “must be given substantial

 2   weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

 3   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

 4   give sufficient weight to the subjective aspects of a doctor’s

 5   opinion. . . .   This is especially true when the opinion is that of a

 6   treating physician”) (citation omitted); see also Garrison v. Colvin,

 7   759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference owed to the

 8   opinions of treating and examining physicians).   Even where the

 9   treating physician’s opinions are contradicted, as here, “if the ALJ

10   wishes to disregard the opinion[s] of the treating physician he . . .

11   must make findings setting forth specific, legitimate reasons for

12   doing so that are based on substantial evidence in the record.”

13   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (citation,

14   quotations and brackets omitted); see Rodriguez v. Bowen, 876 F.2d at

15   762 (“The ALJ may disregard the treating physician’s opinion, but only

16   by setting forth specific, legitimate reasons for doing so, and this

17   decision must itself be based on substantial evidence”) (citation and

18   quotations omitted).

19

20        The reasons the ALJ stated for rejecting Dr. Moeller-Bertram’s

21   opinions do not comport with these authorities.   No evidence supports

22   the ALJ’s apparent conclusion that Dr. Moeller-Bertram completed the

23   “checklist-style form” merely “as an accommodation” to Plaintiff.

24   ALJs “may not assume that doctors routinely lie in order to help their

25   patients collect disability benefits.”   Lester v. Chater, 81 F.3d 821,

26   832 (1995) (citation omitted).   “[I]n the absence of other evidence to

27   undermine the credibility of a medical report, the purpose for which

28   the report was obtained does not provide a legitimate basis for

                                        11
 1   rejecting it.”   Reddick v. Chater, 157 F.3d 715, 726 (9th Cir. 1998).2

 2   Nor does the “checklist-style” of the form containing Dr. Moeller-

 3   Bertram’s opinions constitute a legitimate reason for rejecting those

 4   opinions.   See Trevizo v. Berryhill, 871 F.3d 664, 677 n.4 (9th Cir.

 5   2017) (“the ALJ was not entitled to reject the responses of a treating

 6   physician without specific and legitimate reasons for doing so, even

 7   where those responses were provided on a ‘check-the-box’ form, were

 8   not accompanied by comments, and did not indicate to the ALJ the basis

 9   for the physician’s answers. . . . [T]here is no authority that a

10   ‘check-the-box’ form is any less reliable than any other type of form;

11   indeed, agency physicians routinely use these types of forms to assess

12   the intensity, persistence, or limiting effects of impairments”)

13   (citation omitted); see also Popa v. Berryhill, 872 F.3d 901, 907 (9th

14   Cir. 2017) (nurse practitioner’s use of a “check-box” form to list her

15   opinions did not provide a “germane” reason for the ALJ to reject

16   those opinions).

17

18        Further, the record belies the ALJ’s assertion that Dr. Moeller-

19   Bertram provided only conclusions regarding functional limitations

20   without any “rationale” or “objective evidence” to support those

21   conclusions.   Dr. Moeller-Bertram expressly referenced medical

22   findings assertedly supporting the specified functional limitations

23
          2
               Respondent’s citation of Saelee v. Chater, 94 F.3d 520,
24   523 (9th Cir. 1996), cert. denied, 519 U.S. 1113 (1997)
25   (“Saelee”) is inapt. In Saelee, unlike the present case: (a) the
     ALJ cited evidence of “actual improprieties” in the physician’s
26   report; (b) the physician had admitted “he was unable to
     establish any organic basis for most of [the claimant’s]
27   complaints”; and (c) the physician had said he consequently had
     relied on “subjective allegations” by the claimant which the ALJ
28   properly found “entirely untrustworthy.” Id.

                                        12
 1   (A.R. 604).   Additionally, as summarized above, Plaintiff regularly

 2   treated with providers at Dr. Moeller-Bertram’s pain clinics for over

 3   a year before Dr. Moeller-Bertram provided his opinions.    See A.R. 486

 4   (location of initial treatment was the “Tobias Moeller-Bertram M.D.

 5   Corp.” or Palm Springs Pain Institute).    Providers at these clinics,

 6   including Dr. Moeller-Bertram, examined Plaintiff, reviewed imaging

 7   studies, treated Plaintiff with opioid pain medications and also tried

 8   epidural steroid injections.   The pain clinics’ treatment records,

 9   summarized above, contain “objective evidence” providing some support

10   for Dr. Moeller-Bertram’s opinions.     The ALJ erred in failing to state

11   legitimate reasons for rejecting Dr. Moeller-Bertram’s opinions under

12   the circumstances of this case.   See Burrell v. Colvin, 775 F.3d 1133,

13   1140 (9th Cir. 2014) (ALJ erred by discrediting treating physician’s

14   assessments made on “check-box” form where, although the form

15   contained “almost no detail or explanation,” the assessments were

16   consistent with the treatment records and the claimant’s testimony).

17

18        Moreover, if the ALJ believed he needed a more detailed

19   explanation to evaluate Dr. Moeller-Bertram’s opinions, the ALJ should

20   have developed the record more fully.    See Sims v. Apfel, 530 U.S.

21   103, 110-11 (2000) (“Social Security proceedings are inquisitorial

22   rather than adversarial.   It is the ALJ’s duty to investigate the

23   facts and develop the arguments both for and against granting

24   benefits. . . .”); Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir.

25   1996) (“If the ALJ thought he needed to know the basis of Dr.

26   Hoeflich’s opinions in order to evaluate them, he had a duty to

27   conduct an appropriate inquiry, for example, by subpoenaing the

28   physicians or submitting further questions to them.    He could also

                                        13
 1   have continued the hearing to augment the record”) (citations

 2   omitted); Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (“The

 3   ALJ has a special duty to fully and fairly develop the record and to

 4   assure that the claimant’s interests are considered”).

 5

 6   III. The Court is Unable to Deem the ALJ’s Error Harmless; Remand for

 7        Further Administrative Proceedings is Appropriate.

 8

 9        The Court is unable to conclude that the ALJ’s error in

10   evaluating Dr. Moeller-Bertram’s opinions was harmless.   See Treichler

11   v. Commissioner, 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where, as in

12   this case, an ALJ makes a legal error, but the record is uncertain and

13   ambiguous, the proper approach is to remand the case to the agency”);

14   see also Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an

15   error “is harmless where it is inconsequential to the ultimate non-

16   disability determination”) (citations and quotations omitted); McLeod

17   v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (error not harmless where

18   “the reviewing court can determine from the ‘circumstances of the

19   case’ that further administrative review is needed to determine

20   whether there was prejudice from the error”).

21

22        Remand is appropriate because the circumstances of this case

23   suggest that further administrative review could remedy the ALJ’s

24   error.   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura,

25   537 U.S. 12, 16 (2002) (upon reversal of an administrative

26   determination, the proper course is remand for additional agency

27   investigation or explanation, except in rare circumstances); Dominguez

28   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

                                        14
 1   court concludes that further administrative proceedings would serve no

 2   useful purpose, it may not remand with a direction to provide

 3   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

 4   for further administrative proceedings is the proper remedy “in all

 5   but the rarest cases”); Garrison v. Colvin, 759 F.3d at 1020 (court

 6   will credit-as-true medical opinion evidence only where, inter alia,

 7   “the record has been fully developed and further administrative

 8   proceedings would serve no useful purpose”); Harman v. Apfel, 211 F.3d

 9   1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000) (remand

10   for further proceedings rather than for the immediate payment of

11   benefits is appropriate where there are “sufficient unanswered

12   questions in the record”).   There remain significant unanswered

13   questions in the present record.

14

15                                  CONCLUSION

16

17        For all of the foregoing reasons, Plaintiff’s and Defendant’s

18   motions for summary judgment are denied and this matter is remanded

19   for further administrative action consistent with this Opinion.

20

21        LET JUDGMENT BE ENTERED ACCORDINGLY.

22

23             DATED: February 3, 2020.

24

25                                               /s/
                                            CHARLES F. EICK
26                                  UNITED STATES MAGISTRATE JUDGE

27

28

                                          15
